

113 HR 3198 IH: No Special Treatment for Congress Act
U.S. House of Representatives
2013-09-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3198IN THE HOUSE OF REPRESENTATIVESSeptember 26, 2013Mr. Pearce introduced the following bill; which was referred to the Committee on House Administration, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Patient Protection and Affordable Care Act to prohibit government subsidies for the purchase of health plans by Members of Congress and congressional staff and to apply to Delegates and Resident Commissioners to the Congress, and to employees of committees and leadership offices of Congress, the requirement of such Act that the only health plans that the Federal Government may make available to Members of Congress and congressional staff are plans created or offered through an Exchange established under such Act.1.Short titleThis Act may be cited as the No Special Treatment for Congress Act.2.No health care subsidies for Members of Congress and congressional staff; application of requirements to Delegates, Resident Commissioners to Congress, committee staff, and leadership office staffSection 1312(d)(3)(D) of the Patient Protection and Affordable Care Act (42 U.S.C. 18032(d)(3)(D)) is amended by striking clause (ii) and inserting the following clauses:(ii)No premium assistance for Members of Congress and congressional staffNotwithstanding any other provision of law or any regulation or guidance promulgated by the Director of the Office of Personnel Management, no Federal funds shall be expended to pay any portion of the premium for a health plan purchased by a Member of Congress or congressional staff pursuant to clause (i).(iii)Member of Congress definedIn this subparagraph, the term Member of Congress means any member of the House of Representatives or the Senate and includes a Delegate or Resident Commissioner to the Congress.(iv)Congressional staffIn this subparagraph, the term Congressional staff means a full-time or part-time employee of any of the following offices:(I)The office of any Member of Congress.(II)The office of any standing, select, or joint committee of Congress.(III)An office of the House of Representatives for which the appropriation for salaries and expenses of the office for the year involved is provided under the heading House Leadership Offices in the act making appropriations for the Legislative Branch for the fiscal year involved (in addition to any office of a Member of Congress referred to in subclause (I)).(IV)The offices of the President pro Tempore, Majority and Minority Leaders, Majority and Minority Whips, Conferences of the Majority and of the Minority, and Majority and Minority Policy Committees of the Senate (in addition to any office of a Member of Congress referred to in subclause (I))..